t c summary opinion united_states tax_court robert e and carol j cawvey petitioners v commissioner of internal revenue respondent docket no 9131-04s filed date robert e and carol j cawvey pro sese michael f o’donnell for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether certain worker’s compensation benefits received by carol j cawvey in lieu of social_security disability benefits are includable in petitioners’ gross_income for taxable_year under sec_86 the adjustments resulting from the disallowance of a portion of the deduction petitioners claimed for medical_expenses are computational and will be resolved by the court’s holding on the social_security_benefits issue background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in plainfield illinois on the date the petition was filed in this case robert e cawvey appeared before the court and presented petitioners’ case carol j cawvey petitioner did not appear during most of petitioner worked for aramark a private food servicing company which provided employees to the illinois department of correction’s kitchen services on date petitioner was injured in a work-related accident in november of petitioner applied for and received state of 1petitioners had recently separated before trial however all the parties agreed that robert e cawvey was authorized to represent carol j cawvey’s interest illinois worker’s compensation benefits in petitioner continued to receive worker’s compensation benefits of dollar_figure in petitioner’s attorney advised her to file for social_security disability insurance benefits in april of petitioner applied for social_security_benefits according to form ssa-1099 social_security statement issued by the social_security administration petitioner received social_security_benefits of dollar_figure for taxable_year form ssa-1099 for taxable_year also shows that there was a worker’s compensation offset in the amount of dollar_figure petitioners did not report any social_security_benefits on their joint federal_income_tax return for on date respondent issued to petitioners a notice_of_deficiency that determined petitioners failed to include in gross_income for the taxable_year the amount of dollar_figure as a result of adjustments for taxable social_security_benefits under sec_86 further the determination resulted in computational adjustments causing the disallowance of a portion of the deduction claimed by petitioners for medical_expenses 2respondent calculated this amount a sec_85 percent of the dollar_figure in social_security_benefits for discussion3 as previously stated the issue before the court is whether certain worker’s compensation benefits petitioner received in lieu of social_security disability benefits are includable in petitioners’ gross_income for taxable_year under sec_86 petitioners maintain that since petitioner did not receive an actual payment from the social_security administration during because of the offset of workmen’s compensation benefits received in that year it is unfair to include the offset amount in their income respondent maintains that although petitioners did not receive an actual payment from the social_security administration during they must nevertheless include the offset amount in their income under sec_86 gross_income includes all income from whatever source derived unless specifically excluded sec_61 generally gross_income does not include amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness sec_104 social_security_benefits however are included in gross_income as provided by sec_86 3we decide the issue in this case without regard to the burden_of_proof accordingly we need not decide whether the general_rule of sec_7491 is applicable in this case see 116_tc_438 married taxpayers filing a joint_return whose modified_adjusted_gross_income plus one-half of their social_security_benefits exceeds dollar_figure must include up to a maximum of percent of their social_security_benefits in their gross_income see sec_86 b and c respondent determined that percent of the social_security_benefits petitioner received for is includable in petitioners’ gross_income petitioners do not dispute that petitioner received worker’s compensation benefits in the amount by which her social_security_benefits were offset petitioners however argue that the social_security administration never paid the benefits reported as worker’s compensation offset and thus those amounts should not be included in petitioners’ gross_income sec_86 clearly provides that such offsets are social_security_benefits for purposes of determining gross_income if any social_security_benefit is reduced by reason of the receipt of a benefit under a workmen’s compensation act the term social_security_benefit includes that portion of such benefit received under the workmen’s compensation act which equals such reduction sec_86 was added to the internal_revenue_code by the social_security amendments of publaw_98_21 97_stat_80 the house report states in relevant part social_security_benefits potentially subject_to tax will include any workmen’s compensation whose receipt caused a reduction in social_security disability benefits for example if an individual were entitled to dollar_figure of social_security disability benefits but received only dollar_figure because of the receipt of dollar_figure of workmen’s compensation benefits then for purposes of the provisions taxing social_security_benefits the individual will be considered to have received dollar_figure of social_security_benefits h rept pincite petitioners seem to argue that sec_104 should in effect trump sec_86 however the statutes must be read together sec_104 provides the general_rule that worker’s compensation benefits are not includable in gross_income sec_86 provides the exception to this general_rule and states that the offset amount is included in income in the same manner as a social_security_benefit this has the effect of equalizing the federal tax treatment of social_security_benefits available to various taxpayers who may or may not be eligible to receive worker’s compensation benefits see h rept supra pincite petitioners also argue that the operation of sec_86 is unjust this court is not the proper place for this argument we cannot evaluate the fairness of the law but must apply it as it is written it is up to congress to address questions of fairness and to make improvements to the law metzger trust v commissioner 76_tc_42 affd 693_f2d_459 5th cir we have reviewed and found to be correct respondent’s calculation of the portion of benefits includable in petitioners’ gross_income under sec_86 accordingly we uphold respondent’s determination that petitioners’ gross_income for the taxable_year is increased by dollar_figure as a result of adjustments for taxable social_security_benefits under sec_86 respondent’s computational adjustments to petitioner’s claimed medical_expenses will be decided by our holding on the issue reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
